By the Court :
"We can not doubt but that the decree made in Hamilton county in September, 1808, was a final decree between the parties to it.
The subsequent orders were such as are usually made to give effect to a final decree, and can not lead to a conclusion that any of the original matters litigated in the suit were still open to be decided.
It is well settled that a final decree is not notice to a purchaser. It is not pretended that the purchaser had actual notice.
The bill of review must be dismissed.